UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-4213


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DEMETRIUS ALVIN BANKS,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:16-cr-00061-TDS-1)


Submitted: February 17, 2021                                      Decided: March 2, 2021


Before WYNN, THACKER, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Amos G. Tyndall, AMOS TYNDALL PLLC, Carrboro, North Carolina, for Appellant.
Matthew G.T. Martin, United States Attorney, Anand P. Ramaswamy, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Demetrius Alvin Banks appeals the district court’s order revoking his supervised

release and sentencing him to 20 months’ imprisonment. On appeal, Banks seeks to

challenge the legality of the search and seizure that led to the discovery of his supervised

release violation, arguing that, in violation of his Fourth Amendment rights, law

enforcement obtained certain incriminating evidence that was used against him in the

revocation proceeding. Thus, according to Banks, the district court should have suppressed

this evidence.

       Generally, under the exclusionary rule, the prosecution is prohibited from

introducing at a criminal trial “evidence obtained in violation of a defendant’s Fourth

Amendment rights.” United States v. Stephens, 764 F.3d 327, 335 (4th Cir. 2014) (internal

quotation marks omitted). However, “the exclusionary rule does not apply in federal

supervised release revocation proceedings.” United States v. Armstrong, 187 F.3d 392,

393 (4th Cir. 1999). Because the disputed evidence was used in a revocation proceeding,

not a criminal prosecution, we conclude that Armstrong forecloses Banks’ attempt to

suppress the evidence supporting the revocation of his supervised release.

       Accordingly, we affirm Banks’ revocation judgment.          We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2